[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1049 

                        PRIYA K. DAS,

                    Plaintiff, Appellant,

                              v.

            CIBA CORNING DIAGNOSTICS CORPORATION,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]
                                                  

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

Priya K. Das on brief pro se.
            
Edward N. Perry and Perkins, Smith & Cohen on brief for appellee.
                                          

                                         

                         June 8, 1993
                                         

          Per  Curiam.    In 1988  Ciba  Corning  Diagnostics
                     

Corporation  ("Ciba")  placed  an  advertisement  seeking   a

"manufacturing engineer-mechanical."   Priya K. Das  applied,

but was not hired, or, for that matter, granted an interview.

He  sued Ciba alleging,  under various legal  theories,1 that

he  was denied  employment because  of his  age  and national

origin.   After  some discovery,  a hearing  was held  on the

parties'  cross motions for  summary judgment.   The district

court  granted  summary  judgment in  Ciba's  favor  and also

allowed its  motion  for sanctions,  fining  Das $250.    Das

appeals both rulings.  Finding no error, we affirm. 

                          BACKGROUND
                                    

          The facts are essentially undisputed and we recount

them in a light favorable to the plaintiff.

          The advertisement that gave rise to this litigation

described  Ciba as a  company engaged in  medical diagnostics

and biomedical research.  The  ad stated: "We are looking for

an individual  to provide mechanical  engineering support  to

the medical  instrument assembly  and test areas.  . .  . The

ideal  candidate will have  a B.S. in  Mechanical Engineering

                    

1.   Das' suit alleged violations  of Title VII, 42 U.S.C.   
2000e  et  seq.;  the Age  Discrimination  in  Employment Act
               
("ADEA"), 29 U.S.C.    621 et seq.; and the  Civil Rights Act
                                  
of 1866,  42 U.S.C.    1981.   "[T]he standards  of liability
under all [of  these statutes] are substantially  identical,"
Villanueva  v. Wellesley College, 930  F.2d 124, 126 n.2 (1st
                                
Cir.), cert. denied, 112 S.  Ct. 181 (1991), and the district
                   
court, accordingly, analyzed Das' claims collectively.   

                             -2-

and  3-5 years of experience in a manufacturing environment."

Of 57  applicants, Das  and 53  others were  not interviewed.

Born and educated  in India, Das was  46 years of age  at the

time.   Ciba hired  a younger  candidate who  possessed, like

Das, a  B.S. in mechanical  engineering, but  had only  three

years  of  work  experience.   Dissatisfied  with  the hiring

decision, Das wrote to Ciba  for an explanation.  The company

responded that Das'  25 years of experience were  not a "good

fit"  with  the criteria  set  for the  entry  level position

advertised.  This suit ensued.

          In an  affidavit supporting its  motion for summary

judgment  Ciba averred  that Das' application  was eliminated

because (1) the company was  not interested in candidates who

changed jobs every  two years: "Das' excessive  `job hopping'

made him a very unattractive candidate," and (2) none of Das'

experience  related to the  medical or biomedical  field.  It

was  attested that the  hired candidate's hands-on experience

in plastics was the deciding factor in making a job offer due

to the  increased use of plastic  parts in the industry.   As

such,  the hiree possessed  more relevant experience  for the

advertised position under the hiring criteria then in place.

          In   opposition,  Das   pointed  to   his  superior

education   and   experience  which,   he   declared   in  an

accompanying affidavit, fully qualified him for the job.  The

denial  of employment because  of his 25  years of experience

                             -3-

shows,  he  asserted,  that   Ciba's  selection  process  was

grounded  in age bias.  And, Das  claimed, the fact that Ciba

later  changed its story  and offered a  different rationale,

i.e., that he  was a job-hopper, signified a  cover-up of the

true reason for  the hiring decision.  According  to Das, his

job changes were  either for career advancement or the result

of   layoffs,  plant  closings,  and  the  like,  all  common

occurrences in  manufacturing industries.   Accordingly,  the

job-hopper label was  untrue, and  merely a  pretext for  the

real reason: age discrimination.

          Following a hearing, the district court ruled  from

the  bench that  Das, in  attacking  the person  hired as  an

unqualified  candidate,  had  failed  to  offer  sufficiently

probative evidence from which  a fact-finder could reasonably

infer that defendant's  hiring reasons were a pretext for age

or  national  origin  discrimination.    Accordingly,  Ciba's

motion  for summary  judgment was  allowed,  and Das'  cross-

motion for summary judgment was denied.

                          DISCUSSION

                              I
                               

          This suit  is virtually  identical to  three others

brought  by Das  after he  was  not hired  for an  advertised

engineer  position  solely  because of  the  contents  of his

resume.   See Das  v. Cri-Tech, Inc.,  No. 90-1769,  slip op.
                                    

(1st Cir. Jun. 12, 1991)  (Das I);  Das v. Bowmar/Ali,  Inc.,
                                                            

                             -4-

No. 90-2096, slip op. (1st Cir. Jun. 21, 1991) (Das II),  and
                                                       

Das v. A.W.  Chesterton Co., No. 91-1159, slip  op. (1st Cir.
                           

Sept. 24, 1991) (Das  III).  Each prior appeal -  - also from
                         

an adverse  summary judgment  - - was  affirmed on  the basis

that  Das  had  failed  to  present  any  probative  evidence

permitting an  inference that  the hiring  decision masked  a

discriminatory motive or  was otherwise incredible.   In this

appeal,   we   focus,   as  does   appellant,   on   the  age

discrimination claim.

          In Das  I and  Das II, we  described the  standards
                               

applicable  to summary  judgment  in the  disparate treatment

employment discrimination context,  and do not  restate them.

See  also Goldman  v. First  Nat'l Bank  of Boston,  985 F.2d
                                                  

1113, 1116-18 & n.4 (1st  Cir. 1993).  The Supreme Court  has

recently  clarified the  standards  for  liability under  the

ADEA.   Hazen Paper Co. v.  Biggins, 113 S. Ct.  1701 (1993).
                                   

The Court  explained that  "there is  no disparate  treatment

under the ADEA  when the  factor motivating  the employer  is

some feature other than the  employee's age," id. at 1705; "a
                                                 

disparate   treatment  claim   cannot   succeed  unless   the

employee's protected  trait actually  played a  role in  [the

employer's  decisionmaking] process  and had  a determinative

influence on the outcome."  Id. at 1706.
                               

          We  assume, as  did the  district  court, that  Das

satisfied the  prima facie rubric  for hiring  discrimination

                             -5-

claims.  Keyes v. Secretary of the Navy, 853 F.2d 1016,  1023
                                       

(1st Cir. 1988).   Ciba clearly and  sufficiently articulated

permissible   non-discriminatory  reasons   for  its   hiring

decision, requiring Das to show that explanation "unworthy of

credence,"  that is, "not the true  reason for the employment

decision."  Texas  Dep't of Community Affairs v. Burdine, 450
                                                        

U.S. 248, 256 (1981).

          We conclude, relying on the analysis set out in Das
                                                             

II, that  plaintiff failed  to undercut  the plausibility  of
  

Ciba's  proffered  rationale  with  specific  facts (and  not

merely  subjective conclusions) that  would enable a  jury to

find that age  was an undisclosed,  motivating factor in  the

hiring decision.   In so  deciding, we note, first,  that Das

has  not attempted  to counter  Ciba's  explanation that  his

resume  indicated  no  experience  in the  medical/biomedical

fields.  Second, regarding Das' claim that  Ciba "changed its

story" and  later offered a  different reason for  not hiring

him, Das  has failed  to show that  those later  reasons were

premised  upon  discriminatory  motive.   As  we  have stated

before:  "Since an  employer's nondiscriminatory  motivations

for adverse  employment decisions  are irrelevant  in an  age

discrimination  case, a  `mere  showing  that the  employer's

articulated    reason    may   shield    another    (possibly

nondiscriminatory)  reason  does  not  create  a  dispute  of

material  fact' sufficient  to  withstand summary  judgment."

                             -6-

Goldman,   985  F.2d  at  1118  n.4  (quoting  Villanueva  v.
                                                         

Wellesley  College, 930  F.2d  124,  128  (1st  Cir.),  cert.
                                                             

denied, 112 S. Ct. 181 (1991)).
      

          Finally,  Das stresses the role that his many years

in the  field may have played  in hurting his chances  to get

the job.   He argues that hiring criteria which impermissibly

favor a minimum number of years of work experience make age a

determining  factor in the selection process and, because age

and experience  are directly  related, effectively  eliminate

all applicants over 40 years of age.  The Biggins decision is
                                                 

instructive  on this  point.   In deciding  that a  dismissal

based   solely  on  pension  status  was  not  discriminatory

treatment on  the basis of  age for ADEA purposes,  the Court

emphasized  that  "[b]ecause  age and  years  of  service are

analytically  distinct, an employer  can take account  of one

while ignoring  the other,  and thus it  is incorrect  to say

that a  decision based  on years  of  service is  necessarily

`age-based'."  Biggins,  113 S. Ct.  at 1707.   Consequently,
                      

the ADEA  is  not violated  when  the factor  motivating  the

employment decision merely correlates  with age, i.e.,  gives

rise to a  permissive and not a necessary inference.  By like

token, having failed to show  that age actually played a role

in the decision not to hire him, Das may not, under  Biggins,
                                                            

ask  us to  presume that  the employer's  decision to  hire a

candidate   with  significantly   less  work   experience  is

                             -7-

automatically age-based.  As Biggins makes plain, even if, as
                                    

Das speculates, older  workers are likely to  have more years

of work experience, Ciba's decision to hire an engineer  with

three  years of  desired experience  does  not, without  more

evidence  than is offered here, implicate the prohibitions of

the ADEA.2

                              II
                                

          We turn to  the issue of sanctions.  In  Das II, we
                                                         

upheld a $1420 award of attorneys' fees and costs against Das

under Fed. R. Civ. P. 11.  Here, Ciba contended that  Das had

violated  Rule 11  by  irresponsibly maintaining  this action

after  three  similar  (and  similarly meritless)  complaints

against  other corporate defendants had been dismissed.  Ciba

sought attorneys' fees  and costs in excess of  $12,000.  The

district court found that Das' claims, filed in October 1989,

were  brought in good  faith and were  objectively reasonable

until the filing of his cross motion for summary judgment one

year  later.    By that  time,  Das  I and  Das  II  had been
                                                   

dismissed in the  district court, and Das had  reason to know

that his  cross motion was  neither well founded in  fact nor

warranted in existing  law.  Taking into account  Das' pro se
                                                             

status,   the  court  concluded  that  a  $250  sanction  was

                    

2.  Nor  do we  read Das'  complaint  to state  a claim  that
Ciba's  facially  neutral hiring  practices impact  older job
applicants  more harshly.   The  Court has  not  recognized a
"disparate  impact"  theory  of  liability  under  the  ADEA.
Biggins, 113 S. Ct. at 1706.
       

                             -8-

appropriate.    We  find  no  abuse  of  discretion  in  this

carefully  considered determination.    Anderson v.  Beatrice
                                                             

Foods Co., 900 F.2d 388, 394 (1st Cir.)  ("The trial judge is
         

best  positioned  to   decide  what  sanction  best   fits  a

particular  case or best responds to  a particular episode or

pattern  of errant  conduct."), cert.  denied,  498 U.S.  891
                                             

(1990).

          The   defendant-appellee    requests   costs    and

reasonable attorneys' fees  for defending this appeal.   When

Das, who has proceeded pro se throughout, noticed this appeal
                             

in January 1992, he knew that the same arguments advanced now

had been rejected  in Das I, Das  II, and Das III  and should
                                                 

have realized that no valid  grounds for appeal existed here.

Considering this litigation history,  the frivolous nature of

this appeal, and  taking into account Das' pro  se status, we
                                                  

assess double costs and damages in  the amount of $500.  Fed.

R. App. P. 38; see La  Amiga del Pueblo, Inc. v. Robles,  937
                                                       

F.2d 689,  692 (1st Cir. 1991); N.E. Alpine Ski Shops v. U.S.
                                                             

Divers Co., 898 F.2d 287, 291 n.1 (1st Cir. 1990).
          

          The  judgment of  the district  court  is affirmed;
                                                             

double costs and $500 awarded to the appellee.
                                             

                             -9-